UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS DIXON,

                            Plaintiff,

                       -against-

FISHKILL CORR. FAC. Box 1245 Beacon, N.Y.
12508, Fishkill Correctional Officers First Name
                                                                 No. 17-CV-1123 (NSR)
Badge# Unknown: C.O. CUELLO, C.O. EULL, C.O.
                                                                  OPINION & ORDER
ALRABADI, LIEUTENANT SABLINSKI, C.O.
MONTRESS, SERGEANT MONTGOMERY, C.O.
ESHMANN, C.O. RUFINO, SERGEANT RIGGINS,
SALLY REAMS, BARBARA D. UNDERWOOD
N.Y.S. ATTORNEY GENERAL 120 Broadway,
N.Y., N.Y. 10276,
                              Defendants.

NELSONS. ROMAN, United States District Judge

        Plaintiff Thomas Dixon brings this prose action pursuant to 42 U.S.C. § 1983 based on

incidents occurring during his confinement at the Fishkill Correctional Facility ("Fishkill"). He

filed his initial complaint on February 14, 2017 and resubmitted it on July 5, 2017

("Complaint"). (ECF No. 23.)

        Presently before the Court is Defendants' motion to dismiss the Complaint under Federal

Rules of Civil Procedure Rule 8(a)(2) for failure to make a short and plain statement of the claim

showing that Plaintiff is entitled to relief and under Federal Rules of Civil Procedure Rule

12(b)(6) for failure to state a claim for which relief may be granted. (ECF No. 32.)

        For the reasons that follow, Defendants' motion is GRANTED in part and DENIED in

part.

                                                                  USDCSDNY
                                                                 .l.).Q(;UM;ENT
                                                                 .ELECTRONICALLY .};'JLED
                                                                 DOC#:
                                                                         -----------
                                                                 DATE 'FILED: ··7 I ? I/ (1 ..
                                         BACKGROUND


       I.      Factual Background


       The following facts, to the extent that they were discernable, are drawn from the

Complaint and are accepted as true for the purpose of this motion.

       Around September 1, 2016, Plaintiff was transferred from another facility to Fishkill.

(Compl. p. 4.) On his first day at Fishkill, Plaintiff was awoken by Defendant Cuello loudly

calling him a “rapo.” (Id.) Then, Defendant Cuello refused to feed Plaintiff breakfast that day

and, later, dinner. (Id. pp. 4 & 6.) He also persuaded Defendant Full to deprive Plaintiff of

lunch. (Id. p. 6.) On September 3, 2016, Defendant Cuello continued to call Plaintiff “rapo,”

according to Plaintiff, hoping that another inmate would “start something.” (Id.) Plaintiff was

also again denied breakfast, lunch, and dinner. (Id. p. 10.) Two days later, on September 5,

2016, Plaintiff did not receive breakfast or lunch and Defendants Alrabadi and Montress refused

to feed Plaintiff dinner after making eye contact with Defendant Cuello. (Id.)

       Months later, from November 2 through November 5, 2016, Defendants turned off the

water to Plaintiff’s cell in the Special Housing Unit (“SHU”), which Plaintiff was sharing with

another inmate. (Id. pp. 6 – 7.) Due to the lack of water, the cell became very hot and filled with

a smell of “sweat [and] nastiness.” (Id. p. 6.) Plaintiff and his cellmate were unable to bathe

during this time, and they had to eat cold food. (Id. p. 7.) According to Plaintiff, he is suing

Defendants for “making [Plaintiff and the other inmate] feel uncomfortable.” (Id.)

       Plaintiff also alleges Defendants deprived him of his property. (Id. pp. 6 – 7.) Around

December 19, 2016, Plaintiff was removed from his cell for a medical appointment during which

time the cell was searched by Defendant Rufino. (Id. p. 7.) After this search, some of Plaintiff’s

property was missing. (Id.) The next day, seemingly after Plaintiff informed Defendant


                                                 2
Montgomery about Defendant Rufino’s search and the missing items, Defendants Montgomery

and Eschmann handcuffed Plaintiff and pulled him to the ground. (Id.)

       Aside from any property missing from the search, Plaintiff also alleges that Defendants

withheld Plaintiff’s property bag, which arrived to Fishkill in early September 2016. (Id. p. 4.)

Plaintiff asked Defendants Sablinski and Urbanski about his missing property, but they “did

nothing.” (Id. pp. 5, 7 – 8.)


       II.     Procedural Background


       Plaintiff filed his original complaint on February 14, 2017. (ECF No. 2.) On June 28,

2017, the Court issued a Memorandum Endorsement, asking Plaintiff to file a typewritten or

more legible version of his complaint. (ECF No. 22.) Plaintiff resubmitted his Complaint which

remains the operative Complaint on July 5, 2017 and repeated many of the defects of the first

complaint. On November 1, 2018, Defendants submitted their motion to dismiss the Complaint.

Plaintiff submitted no opposition.

                                      LEGAL STANDARDS

       I.      Federal Rules of Civil Procedure Rule 8(a)(2)

       Under Rule 8(a)(2), a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” The purpose of this requirement is to provide the

adverse party with fair notice of the claim asserted to allow him to answer or otherwise prepare

for trial. Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). If a pleading does not comply

with the requirements of Rule 8(a)(2), a Court may strike the duplicative portions of the

pleading; but where “the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised,” dismissal is appropriate. Id.




                                                  3
       II.     Federal Rules of Civil Procedure Rule 12(b)(6)

       To survive a Rule 12(b)(6) motion, a complaint must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.” Id. at 679. In considering a Rule 12(b)(6)

motion, the Court must take all material factual allegations as true and draw reasonable

inferences in the non-moving party’s favor, but the Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)) (internal quotation marks omitted). Similarly, the Court is not

required to credit “mere conclusory statements” or “[t]hreadbare recitals of the elements of a

cause of action.” Iqbal, 556 U.S. at 678.

       Further, a court is generally confined to the facts alleged in the complaint for the

purposes of considering a motion to dismiss pursuant to Rule 12(b)(6). Cortec Indus. v. Sum

Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents

attached to the complaint, statements or documents incorporated into the complaint by reference,

matters of which judicial notice may be taken, public records, and documents that the plaintiff

either possessed or knew about, and relied upon, in bringing the suit. See Kleinman v. Elan

Corp., 706 F.3d 145, 152 (2d Cir. 2013).

       Where, as here, a plaintiff proceeds pro se, the court must construe the complaint

liberally and interpret it to “raise the strongest arguments that [it] suggest[s].” Askew v. Lindsey,

No. 15-CV-7496(KMK), 2016 WL 4992641, at *2 (S.D.N.Y. Sept. 16, 2016) (quoting Sykes v.




                                                  4
Bank of America, 723 F.3d 399, 403 (2d Cir. 2013)). Yet, “the liberal treatment afforded to pro

se litigants does not exempt a pro se party from compliance with relevant rules of procedural and

substantive law.” Id. (quoting Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013)).

                                          DISCUSSION

       As a threshold matter, the Court finds that dismissal of Plaintiff’s entire Complaint is not

warranted under Rule 8(a)(2). Admittedly, Plaintiff’s Complaint is written in small, tight

handwriting, and words are sometimes crammed together or written over one another. While the

Court does not dispute that the Complaint is difficult to read, certain claims can be deciphered.

Based on the legible portions of the Complaint, Plaintiff alleges that (1) Defendants repeatedly

denied him meals, (2) he endured unconstitutional conditions while he was confined to SHU, (3)

Defendants Montgomery and Eschmann subjected him to excessive force, (4) Defendant Cuello

called him a “rapo,” and (5) Defendants deprived him of property without due process.

Considering that the above enumerated claims are discernable from the Complaint, the Court

declines to dismiss Plaintiff’s Complaint under Rule 8(a)(2). The Court will only consider those

claims it was able extract from the Complaint. See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d

Cir. 1988).

       I.      Alleged constitutional violations

       A. Conditions of confinement

       Condition of confinement claims fall under the Eighth Amendment which prohibits

punishment involving “unnecessary and wanton infliction of pain.” Gregg v. Georgia, 428 U.S.

153, 173 (1976). Essentially, the Eighth Amendment requires prison officials to “provide

humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). To state a

claim, a plaintiff must show both that (1) objectively, the conditions resulted in unquestioned and




                                                 5
serious deprivations of basic human needs or of the “minimal civilized measure of life’s

necessities” and (2) subjectively, that the defendant acted with a sufficiently culpable state of

mind, deliberate indifference, in imposing those conditions. Wilson v. Seiter, 501 U.S. 294, 308

(1991); Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013). “Deliberate indifference requires

more than negligence, but less than conduct undertaken for the very purpose of causing harm.”

Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). A prison official is deliberately indifferent

if she “knows of and disregards an excessive risk to inmate health or safety.” Selby v. Coombe,

17 F. App’x 36, 37 (2d Cir. 2001) (citing Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.

1998)). “[T]he official must both be aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S.

at 837.

             1. Denial of meals

          Accepting the facts in the Complaint as true, Plaintiff endured a substantial deprivation of

food which satisfies the objective element of an Eighth Amendment analysis. The Eighth

Amendment imposes a duty on prison officials to “ensure that inmates receive adequate food,

clothing, shelter, and medical care.” Farmer, 511 U.S. at 832. This means that inmates are

guaranteed a nutritionally adequate diet under the Constitution. Robles v. Coughlin, 725 F.2d 12,

15 (2d Cir.1983) (per curiam); Waring v. Meachum, 175 F. Supp. 2d 230, 239 (D. Conn. 2001).

In circumstances where a substantial deprivation of food presents an immediate danger to an

inmate’s health or well-being, the inmate may have a cognizable Eighth Amendment claim.

Chavis v. Chappius, No. 06-CV-543S, 2015 WL 1472117, at *8 (W.D.N.Y. Mar. 30, 2015).

          Plaintiff alleges that Defendants denied him breakfast, lunch, and dinner on September 1,

3, and 5, 2016. Interpreting Plaintiff’s Complaint to raise the strongest argument it suggests, he




                                                   6
did not receive a meal for over thirty hours on three occasions during the first week of September

2016 and there is no indication that the food Plaintiff was served on September 2 and 4 was

nutritionally adequate. These allegations amount to a substantial deprivation of food. See

Abascal v. Fleckenstein, No. 06-CV-349S, 2012 WL 638977, at *3 (W.D.N.Y. Feb. 27, 2012)

(denying the defendants summary judgment on the plaintiff’s Eighth Amendment deprivation of

food claim because deprivation of seven meals over a four day period was a substantial

deprivation); see also Cunningham v. Jones, 567 F.2d 653, 660 (6th Cir. 1977) (holding that the

deprivation of two out of three meals can support an Eighth Amendment claim when there is no

evidence that the one meal served was nutritionally adequate). To hold otherwise would allow

prison officials to routinely feed inmates every other day and avoid liability, thus depriving

inmates of adequate nutrition.1

       Although, as Defendants point out, occasional or incidental interruptions in the receipt of

food are not violations of the Constitution, Plaintiff alleges more than isolated deprivation.

Rather, accepting the facts in the Complaint as true, Defendants allegedly prevented Plaintiff

from eating any food for three days out of a five-day period. The cases Defendants cite to all

involve more incidental deprivations than that at issue here. See Tafari v. Annetts, 262 F. App’x

80, 82 (2d Cir. 2010) (affirming the district court’s decision that the defendants’ failure to

provide the plaintiff with kosher meals during transit between correctional facilities on four

occasions over almost two years was de minimus); Hankerson v. Nassau Cty. Corr. Facility, No.

12-CV-5282(SJF)(WDW), 2012 WL 6055019, at *4 (E.D.N.Y. Dec. 4, 2012) (finding that the

plaintiff’s allegation that he missed a single meal did not rise to the level of a constitutional

violation); Parker v. Peek-Co, No. 06-CV-1268(GLS)(DEP), 2009 WL 211371, at *4 (N.D.N.Y.



       1
           Repeated denial of meals is a denial of nutritionally adequate food.


                                                           7
Jan. 27, 2009) (holding that the deprivation of two meals on a single date was de minimus).

Moreover, one of Defendants’ cases actually supports Plaintiff’s claim. In Simmons v. Kelly, the

court denied the defendants’ motion to dismiss the plaintiff’s claim that he was deprived of food

for approximately thirty hours because “courts have held that a deprivation of as little as

seventeen hours has constitutional implications.” No. 06-CV-6183(RJS), 2009 WL 857410, at

*8 (S.D.N.Y. Mar. 31, 2009) (citing Tavarez-Guerrero v. Toledo-Davila, 573 F. Supp. 2d 507,

512 – 13 (D. P.R. 2008)).

       The Court finds that Plaintiff also met the subjective component required to state a claim

for a violation of the Eighth Amendment. A substantial deprivation of food plainly poses an

excessive risk to a plaintiff’s health, and the Court may infer that Defendants were “aware of

facts from which the inference could be drawn that a substantial risk of serious harm exist[ed].”

Farmer v. Brennan, 511 U.S. 825, 837 (1994). In Abascal v. Fleckenstein, the plaintiff alleged

that he was deprived of fourteen meals over a four-month period which included a four day

stretch during which he was denied seven meals. No. 06-CV-349S, 2012 WL 638977, at *3

(W.D.N.Y. Feb. 27, 2012). The court, assuming all of the plaintiff’s allegations to be true, held

that the denial of seven meals in a four day period was “sufficient to raise an inference that [the

d]efendants . . . were ‘aware of facts from which the inference could be drawn that a substantial

risk of serious harm exist[ed]’ from the denial of those meals and that they in fact drew such an

inference.” Id. at *4 (citing Farmer, 511 U.S. at 837). Similar to the plaintiff in Abascal,

Plaintiff alleges that he was deprived of a significant number of meals in a short time. In fact,

the ratio of meals denied to meals expected on a three-meal-per-day schedule for Plaintiff is even




                                                 8
greater than that for the plaintiff in Abascal.2 Therefore, as in Abascal, the Court holds that

Defendants were aware of facts from which they could infer that there was a substantial risk to

Plaintiff’s health and that they in fact drew the inference.

             2. Conditions in SHU

        However, Plaintiff does not state a cognizable Eighth Amendment claim for the

conditions in SHU from November 2 to 5, 2016. Rather than showing, or even suggesting, that

he suffered adverse health effects or other cognizable injuries from the SHU conditions, the

Complaint merely indicates that Plaintiff and his cellmate were uncomfortable for a three-day

period. Three days of the discomfort of the variety alleged by Plaintiff is not sufficiently severe

or prolonged to be a serious deprivation of a basic human need. Compare Little v. Municipal

Corp., 51 F. Supp. 3d 473, 490 (S.D.N.Y. 2014) (dismissing the plaintiff’s Eighth Amendment

claim relating to his “nausea due to cold food” because the plaintiff “failed to allege deprivation

of ‘the measure of food necessary to maintain health’ ”); Grant v. Riley, No. 89-CV-

0359(MBM), 1993 WL 485600, at *4 (S.D.N.Y. Nov. 24, 1993) (finding that a three day

exposure to cold temperatures does not violate the Eighth Amendment); Young v. Scully, Nos.

91-CV-4332(JSM), 91-CV-4801(JSM), 91-CV-6768(JSM), 91-CV-6769(JSM), 1993 WL

88144, at *5 (S.D.N.Y. Mar. 22, 1993) (holding that the lack of access to a shower and toiletries

over several days was de minimus), with Gaston v. Coughlin, 249 F.3d 156, 165 (2d Cir. 2001)

(holding that exposure to temperatures “near or well below freezing for a five-month period”

stated an Eighth Amendment claim); Clay v. Lee, No. 13-CV-7662(KMK), 2019 WL 1284290,




        2
            Plaintiff was denied nine meals over five days. Assuming three meals a day, this amounts to a ratio of
three fifths, or .60. The plaintiff in Abascal, however, was denied seven meals over twelve days, which amounts to
.58.


                                                         9
at *6 (S.D.N.Y. Mar. 19, 2019) (noting that a prolonged exposure to extreme temperatures

which causes injury violates the Eighth Amendment).

       B. Excessive force

       As with a conditions of confinement claim, to state a plausible Eighth Amendment

excessive force claim, a plaintiff must sufficiently allege both the objective and the subjective

elements of an Eighth Amendment analysis. This means that the court must analyze both the

type of harm and whether that harm was inflicted wantonly and unnecessarily. See Whitley v.

Albers, 475 U.S. 312, 319 (1986); Sims v. Artuz, 230 F.3d 14, 21 (2d Cir. 2000). “ ‘[W]anton’

conduct involves force that is applied ‘maliciously and sadistically to cause harm’ as opposed to

force that is ‘applied in a good-faith effort to maintain or restore discipline.’ ” Atkins v. County of

Orange, 372 F. Supp. 2d 377, 398 (S.D.N.Y. 2005) (quoting Hudson v. McMillian, 503 U.S. 1, 7

(1992)).

       Reading the Complaint liberally, Plaintiff fails to state that he sustained harm sufficient to

support an excessive force claim under the Eighth Amendment. In fact, Plaintiff does not allege

that he sustained any physical harm from the alleged excessive force, and none of the facts

associated with the excessive force suggest that Plaintiff was harmed. Plaintiff does not even

claim that the handcuffs were too tight which, had Plaintiff so alleged, would not have supported

an Eighth Amendment claim. Lynch ex rel. Lynch v. City of Mount Vernon, 567 F. Supp. 2d 459,

468 (S.D.N.Y. 2008) (“There is a consensus among courts in this circuit that tight handcuffing

does not constitute excessive force unless it causes some injury beyond temporary discomfort.”).

Although Plaintiff alleges that Defendants Montgomery and Eschmann pulled him to the ground

at some point during the handcuffing, that allegation does not suggest that Plaintiff was harmed.

See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who complains of a push or shove




                                                  10
that causes no discernible injury almost certainly fails to state a valid excessive force claim.”

(internal quotation marks omitted)); Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997)

(dismissing the plaintiff’s excessive force claim because allegations that the plaintiff was

“bumped, grabbed, elbowed, and pushed” were not sufficiently serious or harmful and “do not

approach an Eighth Amendment claim”).

       Thus, as Plaintiff did not meet the objective element, he failed to state a facially plausible

Eighth Amendment claim.

       C. Verbal harassment

       Allegations of verbal harassment fall short of a § 1983 claim. Williams v. Dubray, 557 F.

App’x 84, 86 (2d Cir. 2014); Johnson v. Eggersdorf, 8 F. App’x 140, 143 (2d Cir. 2001) (“In this

Circuit, allegations of verbal harassment are insufficient to base a § 1983 claim if no specific

injury is alleged.”); Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986); Jamiel v. Washburn,

No. 17-CV-7172(NSR), 2019 WL 2491596, at *2 (S.D.N.Y. June 14, 2019).

       Plaintiff claims that Defendant Cuello repeatedly called him a “rapo.” This allegation

amounts to mere verbal harassment. While inappropriate, it does not support a cognizable

§ 1983 claim. Although Plaintiff speculates that Defendant Cuello did so in the hopes that

another inmate might “start something,” speculation unsupported by other facts cannot conjure

up a § 1983 claim where no such claim exists. See, e.g., Turner v. Boyle, 116 F. Supp. 3d 58, 83

(D. Conn. 2015); Volpe v. Nassau County, 915 F. Supp. 2d 284, 288 (E.D.N.Y. 2013); Missere v.

Gross, 826 F. Supp. 2d 542, 568 (S.D.N.Y. 2011).

       D. Deprivation of property

       Defendants contend that Plaintiff failed to state a facially plausible claim for loss of

personal property after his transfer and after his cell was searched. The Court agrees.




                                                 11
       A claim for property loss “is subject to ready dismissal since it is well-established that

New York provides an adequate post-deprivation remedy for such losses.” Thompson v. LaClair,

No. 08-CV-0037 (FJS) (DEP), 2009 WL 2762164, at *8 (N.D.N.Y. Aug. 25, 2009) (citing Koehl

v. Dalsheim, 85 F.3d 86, 88 (2d Cir. 1996)). Namely, inmates such as Plaintiff are permitted to

pursue claims for deprivation of property against the state in the Court of Claims. N.Y. Comp.

Codes R. & Regs. tit. 7, § 1700.3(b)(4); Davis v. New York, 311 F. App’x 397, 400 (2d Cir.

2009). This principle applies whether the property loss is intentional or negligent. Id.

       Plaintiff alleges that Defendants intentionally and without authorization deprived him of

his property by withholding it after his transfer and removing it from his cell during the search,

but this is insufficient to support a Fourteenth Amendment claim because an adequate post-

deprivation remedy existed in 2016, when the alleged deprivations occurred. See Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of property by a

state employee does not constitute a violation of the procedural requirements of the Due Process

Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.”); Koehl v. Dalsheim, 85 F.3d 86, 88 (2d Cir.) (affirming the district court’s dismissal

of the plaintiff’s Fourteenth Amendment claim for loss of property “because of the availability of

state court post-deprivation remedies”).

       II.     Personal involvement

       When, as here, a plaintiff seeks money damages against the defendants for violations of

federal laws, the “personal involvement of defendants in alleged constitutional deprivations is a

prerequisite.” Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010) (citing Farrell v. Burke, 449 F.3d

470, 484 (2d Cir. 2006)); Goode v. Westchester County, No. 18-CV-2963(NSR), 2019 WL

2250278, at *3 (S.D.N.Y. May 24, 2019). Personal involvement may include, but is not limited




                                                12
to, direct participation in the alleged violations. See Platt v. Village of Southampton, 391 F.

App’x 62, 65 (2d Cir. 2010) (citing Al–Jundi v. Estate of Rockefeller, 885 F.2d 1060, 1066 (2d

Cir. 1989)). The Second Circuit has previously found that the personal involvement of a

supervisory defendant may be established by allegations that:

       (1) the defendant participated directly in the alleged constitutional violation, (2)
       the defendant after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights or inmates by failing to act on information
       indicating unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). However, the courts in this Circuit are

“divided as to whether the five categories announced in Colon may still be used as bases for

liability under § 1983” following the Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S.

662 (2009). See Allah v. Annucci, No. 16-CV-1841 (KMK), 2017 WL 3972517, at *6 (S.D.N.Y.

Sept. 7, 2017).

       Defendants argue that Plaintiff fails to establish supervisory liability for Defendants

Sablinski, Reams, and Urbanski, and this Court agrees. Even assuming the continuing vitality of

each of the Colon factors, Plaintiff has failed to allege that those Defendants were personally

involved in any of the events giving rise to his § 1983 claims.

       Plaintiff claims that Defendants Sablinski and Urbanski did nothing when he asked them

about his missing property. Had the Court not already dismissed that claim, it would determine

that the Complaint did not plausibly show that Defendants Sablinski or Urbanski were personally

involved. Plaintiff does not allege that those Defendants themselves deprived him of his

property or were otherwise involved through gross negligence or deliberate indifference, or by

creating policies. Likewise, no facts in the Complaint indicate that Defendants were personally



                                                 13
involved for their failure to remedy a wrong. Defendants were not on notice of a constitutional

violation simply because Plaintiff told them that he was missing property. See Goris v. Breslin,

402 F. App’x 582, 584 (2d Cir. 2010) (affirming the district court’s decision that the defendant’s

receipt of two letters was not enough to establish that the defendant was personally involved);

McLeod v. Llano, No. 17-CV-6062(ARR)(SMG), 2019 WL 1129429, at *4 (E.D.N.Y. Mar. 12,

2019) (dismissing a plaintiff’s claims that a defendant did nothing to end another defendant’s

practice of using excessive force “[d]espite having been apprised” of the situation as too

conclusory to support personal involvement); Rosales v. Kikendall, 677 F. Supp. 2d 643, 650

(W.D.N.Y. 2010) (holding that allegations that the defendant did nothing after the plaintiff told

the defendant about constitutional violations were not enough to show that the defendant was

personally involved).

       Even accepting the facts in the Complaint as true, Plaintiff also fails to allege any

personal involvement from Defendant Reams. In fact, the Court is unable to discern any claim

against Defendant Reams in the Complaint. If Plaintiff, as Defendants seem to understand,

asserts that Defendant Reams is involved because she “maliciously” ignored his grievances,

(Defs.’ Mem. of Law in Supp. of Defs.’ Mot. to Dismiss Pl.’s Resubmitted Compl. (“Defs.’

Mot.”) p. 12, ECF No. 33.), such a claim is not enough to support personal involvement. Mere

allegations that a supervisory defendant denied or ignored an inmate’s grievances do nothing to

show how the defendant was involved in alleged constitutional violations; personal involvement

requires more. See Sanusi v. Dep’t of Homeland Sec., No. 06-CV-2929(SJ)(JMA), 2010 WL

10091023, at *15 (E.D.N.Y. Dec. 1, 2010) (“[A]llegations that a detainee's grievance was

ignored are insufficient to establish personal involvement unless accompanied by factual

specificities.”); Warren v. Goord, 476 F. Supp. 2d 407, 413 (S.D.N.Y. 2007) (dismissing the




                                                14
plaintiff’s allegation that a supervisory defendant denied his grievance because the plaintiff did

“not explain how a denial of a grievance violates [the] plaintiff’s constitutional or federal rights

so as to state a claim under § 1983”); Cancel v. Goord, No. 00-CV-2042(LMM), 2001 WL

303713, at *8 (S.D.N.Y. Mar. 29, 2001).

       Accordingly, any claims against Defendants Sablinski, Urbanski, and Reams are

dismissed. Further, because Plaintiff’s sole remaining claim is for deprivation of food in

violation of the Eighth Amendment, the Court sua sponte dismisses Defendants Fishkill Corr.

Fac. Box 1245 Beacon, N.Y., 12508, Montgomery, Eshmann, Rufino, Riggins, and Underwood

because Plaintiff does not allege that they were personally involved in the events giving rise to

that claim. See Henry v. Davis, No. 10-CV-7575(PAC)(JLC), 2011 WL 3295986, at *2

(S.D.N.Y. Aug. 1, 2011).

       III.    Prior litigation by Plaintiff

       A. Three strikes

       Under 28 U.S.C. § 1915, eligible inmates are permitted to proceed in forma pauperis

(“IFP”) and avoid the prepayment of fees. However, because “a litigant whose filing fees and

court costs are assumed by the public, unlike a paying litigant, lacks an economic incentive to

refrain from filing frivolous, malicious, or repetitive lawsuits,” Congress included a “three

strikes” limitation in the IFP statute. Neitzke v. Williams, 490 U.S. 319, 324 (1989).

               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding [in forma pauperis] if the prisoner
               has, on 3 or more prior occasions, while incarcerated or detained in
               any facility, brought an action or appeal in a court of the United
               States that was dismissed on the grounds that it is frivolous,
               malicious, or fails to state a claim upon which relief may be granted,
               unless the prisoner is under imminent danger of serious physical
               injury.




                                                 15
§ 1915(g). That the Court had previously granted Plaintiff IFP status does not prevent the Court

from revoking such status upon knowledge that Plaintiff had incurred three strikes prior to the

filing of the action. See Harris v. City of New York, 607 F.3d 18, 24 (2d Cir. 2010) (affirming

the district court’s revocation of the plaintiff’s IFP status and dismissal of the case under the

three strikes rule despite the fact that the district court had previously granted the then-

incarcerated plaintiff IFP status). Because § 1915(g) expressly prohibits prisoners from

“bring[ing] a civil action or appeal” if he or she has three strikes, the plaintiff’s status as a

prisoner at the time he or she brought the action is all that is relevant. For the purposes of IFP

status. “Had Congress intended that the three strikes rule would no longer apply once a prisoner

had been released, it would have written the statutory provision differently.” Harris, 607 F.3d

18, 22 (2d Cir. 2010).

        Defendants request that the Court revoke Plaintiff’s IFP status and require Plaintiff to pay

the full filing fee within thirty days because Plaintiff has had at least three actions in federal

court dismissed on the merits as frivolous, malicious, or failing to state a claim. Specifically,

Defendants allege that the following suits initiated by Plaintiff count as strikes: Dixon v.

Minglone, No. 15-CV-4282(JS)(AKT), 2015 WL 6760360, at *3 (E.D.N.Y. Nov. 5, 2015);

Dixon v. East Elmhurst Hosp., No. 15-CV-4419(JS)(AKT), 2015 WL 6760376, at *2 (E.D.N.Y.

Dec. 28, 2015); Dixon v. MacPacken, No. 16-CV-6143 (W.D.N.Y. Aug. 18, 2016) (den’d 2d Cir.

Apr. 25, 2017); Dixon v. Urbanski, 17-124 (2d Cir. May 15, 2017); Dixon v. Minglon, 17-CV-

1195 (E.D.N.Y. Aug. 22, 2017) (JS) (AKT).

        However, two of those alleged strikes occurred after this case was filed on February 14,

2017. Dixon v. Urbanski, No. 17-124 (2d Cir. May 15, 2017) (docket no. 17); Dixon v. Minglon,

No. 17-CV-1195(JS)(AKT), 2017 WL 3588939, at *3 (E.D.N.Y. Aug. 18, 2017). Defendants




                                                   16
argue that the Court should consider the post-filing dismissals as strikes in order to be consistent

with the purpose of § 1915(g), “filter[ing] out the bad claims and facilitate[ing] consideration of

the good.” (Defs.’ Mot. p 7); Coleman v. Tollefson, 135 S. Ct. 1759, 1764 (2015). While

Defendants are correct about the statute’s purpose, they fail to consider the language of the

statute, discussed above. Based on the plain language of the statute, the Court should examine

circumstances as they were at the beginning of the action. In re Barnet, 737 F.3d 238, 246 (2d

Cir. 2013) (“Statutory construction must begin with the language employed by Congress and the

assumption that the ordinary meaning of that language accurately expresses the legislative

purpose.” (quoting United States v. Kozeny, 541 F.3d 166, 171 (2d Cir. 2008)) (internal quotation

marks omitted)).

       Defendants also cite to Toliver v. Perri, where a district court denied the defendants’

request to revoke the plaintiff’s IFP status because he only had one strike at the time of the

Court’s opinion but stated that the defendants would be allowed to renew if two or more of the

plaintiff’s pending actions were dismissed as frivolous, malicious, or failing to state a claim. No.

10-CV-3165(PAC)(MHD), 2011 WL 43461 (S.D.N.Y. Jan. 6, 2011). That case is not binding

and is also not helpful in interpreting the facts presently before the Court. At most, the court in

Toliver stated that the defendants would be allowed to re-submit their motion if the plaintiff

acquired two more strikes. It did not indicate whether or not the court would revoke the

plaintiff’s IFP status based on post-filing strikes. In light of the language of the statute, the

actions dismissed after February 14, 2017 are not strikes for the purposes of this action.

       A third case offered by Defendants is not a strike because that action was not dismissed.

In Dixon v. MacPacken, No. 16-CV-6143, Docket No. 22 (W.D.N.Y. Aug. 18, 2016) (den’d 2d




                                                  17
Cir. Apr. 25, 2017), the court dismissed certain claims under § 1915(e)(2)(B) but allowed other

claims to continue. The statute notes that the dismissal of three or more “action[s] or appeal[s]”

as frivolous, malicious, or failing to state a claim prohibits an inmate from proceeding as IFP, but

says nothing about the dismissal of individual claims. § 1915(g). Because the three strikes rule

only applies to actions and appeals, cases that were partially dismissed for failure to state a claim

are not strikes under § 1915(g). See Turley v. Gaetz, 625 F.3d 1005, 1013 (7th Cir. 2010)

         Only two actions count as strikes for the purposes of this action and so the Court declines

to revoke Plaintiff’s IFP status.

         B. Materially misleading information

         Plaintiff alleges that he has not initiated any other lawsuits in federal or state court

relating to his imprisonment. However, as discussed above, Plaintiff has initiated multiple

lawsuits relating to his imprisonment, and Defendants argue that the Complaint should be

dismissed with prejudice because Plaintiff provided materially misleading information to the

Court.

         While a plaintiff “should not benefit from his own misleading submissions,” Harris v.

City of New York, 607 F.3d 18, 23 (2d Cir. 2010), a pro se plaintiff lacks both experience and

familiarity with the law and the legal system. Therefore, courts should afford those Plaintiffs

special solicitude. Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006). Out

of deference to Plaintiff’s pro se status, and because there is no evidence that the deception was

intentional, the Court declines to dismiss the Complaint based on Plaintiff’s failure to disclose

prior litigation. However, the Plaintiff is cautioned that misrepresentations to the Court are not

taken lightly, and he will not be treated with similar leniency if he repeats this mistake. Tracy v.




                                                   18
Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (noting that "the appropriate degree of special

solicitude" is different amongpro se litigants).



                                         CONCLUSION

         For the foregoing reasons, Defendants' motion to dismiss the Complaint is GRANTED in

part and DENIED in part. Plaintiffs Eighth Amendment claim for the denial of nutritionally

adequate food against Defendants Cuello, Full, Alrabadi, and Montress is allowed to continue.

Plaintiffs remaining claims are dismissed. The Clerk of the Court is directed to remove

Defendants Fishkill Corr. Fae. Box 1245 Beacon, N.Y., 12508, Montgomery, Eshmann, Rufino,

Riggins, Underwood, Sablinski, Reams, and Urbanski from the caption. Remaining Defendants

are directed to file their answer on or before August 9, 2019. Those Defendants are also directed

to confer, complete, and submit the attached case management plan to chambers by August 23,

2019.

         The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 32,

mail a copy of this Opinion to the Plaintiff, and file proof of service on the docket.


                 tvl
Dated:    Julyl, 2019                                         SO ORDERED:
          White Plains, New York




                                                   19
